Case 0:21-cr-60020-WPD Document 224 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-CR-60020- DIMITROULEAS/SNOW

  UNITED STATES OF AMERICA

  v.

  JONATHAN MARKOVICH and
  DANIEL MARKOVICH,

        Defendants.
  _________________________________/

              DEFENDANTS JONATHAN MARKOVICH AND DANIEL
         MARKOVICH’S RESPONSE TO GOVERNMENT’S RENEWED MOTION
            TO EXCLUDE DEFENDANTS’ EXPERT WITNESS [D.E. 223]

         Defendants Jonathan Markovich and Daniel Markovich (collectively referred to as the

  “Markoviches”), by and through the undersigned counsel, hereby file this Response to the

  Government’s Renewed Motion to Exclude Defendants’ Expert Witness [D.E. 223], and state as

  follows:

         The parties agreed to a Pre-Trial Scheduling Order (the “Order”), which this Court adopted

  [D.E.s 183-84]. Under the Order, the Government was obliged to disclose its expert witness

  summaries on or by June 11, 2021. Indeed, on that date, the Government provided a summary of

  Dr. Kelly Clark’s actual proposed testimony. Prior to that date, the Government had simply

  “noticed” Dr. Clark as an expert and had provided her curriculum vitae to the Markoviches.

         Dr. Clark’s summary testimony outlined by the Government is extremely broad and

  includes, essentially, all aspects of drug and alcohol addiction and care. The Markoviches had

  been in the process of speaking to several potential experts – to serve as affirmative, testifying

  experts – well before June 11th. No such expert has been secured by the Markoviches.

         However, after receiving Dr. Clark’s summary testimony, the Markoviches shifted their



  126476254.1
Case 0:21-cr-60020-WPD Document 224 Entered on FLSD Docket 07/09/2021 Page 2 of 3




  search for a rebuttal expert to counter Dr. Clark’s wide, far-reaching opinions. On June 25, 2021,

  the Markoviches filed a notice of disclosure that they are seeking to secure an expert to rebut Dr.

  Clark’s proposed testimony. [D.E. 204.] The Government alleges that the Markoviches are

  engaged in “semantic word-games” [see D.E. 211] by now claiming to need a rebuttal expert –

  and that they should be precluded from calling any such rebuttal expert, given the Order’s

  deadlines. This allegation could not be further from the truth.      There is a distinct difference –

  factually and legally – between an affirmative expert and a rebuttal expert. At this time, the

  Markoviches have stated to the Government that it has not located an expert to testify on an un-

  noticed and new topic or subject area. A rebuttal expert, to the contrary, would seek to counter

  Dr. Clark’s trial testimony – and not render opinions on different topics or subject areas at all.

          Importantly, the parameters of Dr. Clark’s testimony have yet to be outlined by this Court.

  Defendant Daniel Markovich intends on filing a motion to challenge Dr. Clark’s expertise and

  testimony under Daubert. Even if Dr. Clark were permitted to testify, the defendants will seek to

  limit the scope of her testimony. To that end, the scope of a rebuttal expert’s testimony – or the

  need for it at all – is quite speculative at this juncture.

          To be clear, the Markoviches do not intend on naming a rebuttal expert without advance

  and sufficient notice to the Government. Rather, the Markoviches are simply seeking to preserve

  the right to call a rebuttal expert to counter Dr. Clark’s ultimate testimony, and requesting that the

  Court allot them some bandwidth of time to do so. The Markoviches understand that the Court

  set an initial deadline of July 7, 2021 to revisit this issue, and appreciate that time provided to do

  so. However, given the broad scope of Dr. Clark’s testimony and volume of information in this

  case, no prospective rebuttal expert can definitively be named at this time. The Markoviches

  kindly request until July 20th to provide an update on this matter, if the trial date of August 2nd



                                                       2
  126476254.1
Case 0:21-cr-60020-WPD Document 224 Entered on FLSD Docket 07/09/2021 Page 3 of 3




  remains firm.

         As stated in D.E. 208, Rule 16(d)(2) gives the Court discretion on how to address this issue.

  The Government’s interpretation that the Markoviches have somehow waived their right to

  introduce a rebuttal expert at trial—by not disclosing their rebuttal expert less than thirty days after

  the Government disclosed their expert’s testimony and reports—is simply incorrect and provides

  an unnecessary and severe remedy. See May v. Lake Front Grp Ltd., 2012 WL 12898021, at *1-2

  (S.D. Fla. Sept. 7, 2012) (King, J.) (holding that, in civil case where defendant’s disclosure of

  expert witnesses was similar to the disclosure at issue here, “striking [d]efendant’s expert

  witnesses would be a severe and unnecessary remedy”).



  Dated: July 9, 2021                             Respectfully submitted,



   s/     Marissel Descalzo                       s/ Michael Pasano
   Marissel Descalzo (FBN 669318)                 Michael S. Pasano (FBN 475947)
   Email: mdescalzo@tachebronis.com               E-mail: mpasano@carltonfields.com
   Tache, Bronis, and Descalzo, P.A.              CARLTON FIELDS
   150 S.E. 2 Ave., Suite 600                     700 N.W. 1st Avenue, Suite 1200
   Miami, FL 33131                                Miami, Florida 33136-4118
   Tel: 305-537-9565                              Telephone: (305) 530-0050
   Counsel for Daniel Markovich                   Counsel for Jonathan Markovich




                                                     3
  126476254.1
